Citation Nr: 0119692	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  97-35 018	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Reno, Nevada


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the right arm.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel




REMAND

The veteran had active military service from August 1941 to 
January 1961.

By a decision in January 1971, the Board of Veterans' Appeals 
(Board) denied the veteran's claim of service connection for 
residuals of an injury to his right arm.  The veteran 
subsequently sought to reopen his claim, but by rating action 
in July 1989, the RO again denied his claim.

This appeal arises from a December, 1997 RO decision, which 
denied the veteran's attempt to reopen his claim of 
entitlement to service connection for residuals of an injury 
to his right arm.  The RO concluded that the evidence 
submitted by the veteran was not new and material, and his 
claim for service connection remained denied.  A timely 
appeal was perfected with respect to this issue.  

In December 1998, the case was before the Board on the issue 
of whether new and material evidence has been submitted to 
the reopen the claim of entitlement to service connection for 
residuals of an injury to the right arm.  The Board 
determined that the additional evidence was new and material 
and reopened the claim.  The Board also denied the veteran's 
appeal on the basis that the residuals of an injury to the 
right arm were not incurred in or aggravated by service.  The 
Board entered the decision in this case on December 17, 1998.

Thereafter, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  This matter is 
currently before the Board pursuant to an order of the Court 
dated on November 6, 2000, wherein the above-noted decision 
of the Board was vacated, and the matter was remanded to the 
Board for appropriate action consistent with the Court's 
order.  A copy of the Court's order has been placed in the 
claims file.

Notably, however, while this matter was pending at the Board, 
the veteran submitted additional information, as well as lay 
and pertinent medical evidence, directly to the Board.  
38 C.F.R. § 20.1304 (2000).  Within the content of this 
additional information was a VA Form 9, dated on May 17, 
2001, wherein the veteran requested a personal hearing at the 
local VA Office before a member of the Board.  Therefore, the 
Board will defer action pursuant to the Court's order of 
November 2000, in light of the veteran's request for a Travel 
Board hearing.

Accordingly, this case is remanded to the RO for the 
following action:

The RO should schedule a personal hearing 
for the veteran before a member of the 
Board of Veterans' Appeals at the local 
VA Office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.  No 
action is required of the veteran until he receives further 
notice.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




